Jones, J.
(dissenting in part). I join the majority insofar as affirming the conviction for criminal possession of a weapon in the fourth degree. However, because the conduct of defendant did not, in my view, reach the point at which it would be punishable under the law of attempt, I respectfully dissent. As the majority correctly notes, to be guilty of attempted commission of a crime, a defendant must have (1) the specific intent to commit a crime and (2) conduct which comes “dangerously close” to the accomplishment of the crime—mere preparation is not enough (see People v Bracey, 41 NY2d 296, 300 [1977]). These requirements correspond to the mens rea and actus reus elements, both of which need to be established in order for a defendant to be guilty of attempt.
Here, there is no question that defendant’s meticulous planning, post-arrest statements, and “to-do” list showed his intent to commit the crime of murder. However, intent by itself—no matter how loathsome—is not sufficient to establish criminal liability for attempt. As the dissent below aptly noted, “[t]he law does not punish evil thoughts” (50 AD3d 1489, 1492 [2008], quoting People v Bracey, 41 NY2d at 300, citing People v Sullivan, 173 NY 122, 133 [1903]). Even preliminary steps taken in furtherance of a criminal scheme, coupled with the requisite intent, would not constitute an attempt if those steps did not *469come dangerously near completion of the crime (see e.g. People v Rizzo, 246 NY 334, 339 [1927]; People v Sullivan, 173 NY at 135-136).
As for the necessary actus reus element in this case, defendant merely carried out the initial steps in his “to-do” list and was never “dangerously near” completion of the crime. The evidence showed that at the time defendant approached the police admitting his mental problems and his possession of a shotgun, he was 25 to 30 feet from the border of the victims’ property and his weapon was 5 to 10 feet away from him. Defendant never approached the house—no footprints were found in the snowy lawn—and never saw or came close to his intended victims—in fact, one intended victim was not even in the area at that time (see People v Rizzo, 246 NY 334 [1927]). It is also unclear whether defendant identified the correct house; after creeping through the neighborhood unsure of the exact location of the victims’ house, defendant laid his shotgun down on a neighbor’s lawn and paced in front of that neighbor’s house. Under these circumstances, defendant’s conduct did not satisfy the dangerous proximity standard (i.e., his conduct had not gone “to the extent of placing it in [his] power to commit the offense unless interrupted” [People v Mahboubian, 74 NY2d 174, 191 (1989)]).
Moreover, in the minutes that elapsed between the neighbor’s call to the police and the arrival of the sheriffs deputy, defendant had ample time to charge into the residence and execute his plan; but he did not. While defendant’s act need not be “the final one towards the completion of the offense” (id. at 190), defendant did not “pass[ ] that point where most [people], holding such an intention as defendant. . . , would think better of their conduct and desist” (id. at 191). Indeed, rather than proceeding with his plan, defendant disarmed himself and, upon the arrival of the police, surrendered to them. Although defendant’s intent and plans were malevolent, his conduct was at best equivocal and this is insufficient to support a conviction of attempted murder and attempted burglary under these facts.
Chief Judge Kaye and Judges Graffeo, Smith and Pigott concur with Judge Read; Judge Jones dissents in part in a separate opinion in which Judge Ciparick concurs.
Order affirmed.